Citation Nr: 0516778	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to October 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that decision, the RO granted service connection for 
residuals of an interosseous ligament injury of the right 
ankle and assigned an initial zero percent rating, effective 
July 20, 2001.  The veteran duly appealed the RO's decision.

Before the matter was certified to the Board, in a December 
2002 rating decision, the RO increased the initial rating for 
the veteran's right ankle disability to 10 percent.  Although 
an increased rating has been granted, the issue of 
entitlement to a rating in excess of 10 percent for a right 
ankle disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

In October 2003, the Board remanded the matter for additional 
development of the evidence and due process considerations.  


FINDING OF FACT

The veteran's right ankle disability is manifested by pain 
and limited motion, with no findings of marked limitation of 
motion, ankylosis, malunion of the os calcis or astragalus, 
or nonunion or malunion of the tibia or fibula. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In August 2001 and April 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would result in a favorable decision on his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded two VA medical examinations in 
connection with this claim.  The examination reports provide 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor his representative have argued otherwise.  

I.  Factual Background

The veteran's service medical records show that he sought 
treatment in August 1985 following a right ankle twisting 
injury.  There was slight swelling of the right ankle, but no 
other deformity.  Range of motion was good.  The assessment 
was rule out right ankle sprain versus fracture.  A 
subsequent X-ray study was normal.  The impression was 
sprain.  

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the right ankle.  
At his September 1998 service separation medical examination, 
the veteran's lower extremities and musculoskeletal system 
were normal.  

In July 2001, the veteran filed an application for VA 
compensation benefits, seeking service connection for 
residuals of a right ankle injury.  In support of his claim, 
he submitted an invoice from a private podiatrist noting that 
the veteran had been treated for ankle instability, plantar 
fasciitis, edema of an unspecified area, and difficulty in 
walking due to problems in the hip or pelvic region.

The veteran was afforded a VA medical examination in January 
2002.  He reported that he had experienced intermittent 
problems with his right ankle since injuring it in service.  
He stated that he currently experienced some stiffness and 
pain, but no swelling, instability, locking or giving way.  
The veteran denied experiencing flare-ups of his right ankle 
symptomatology, noting that he was careful not to overuse it.  
He indicated that he required no braces or crutches and 
reported that he worked as a forklift operator.  Examination 
showed flexion to 44 degrees, extension to 18 degrees, 
pronation to 26 degrees, and supination to 18 degrees.  The 
examiner indicated that all of these ranges of motion were 
within normal limits.  The examiner further noted that there 
was no painful motion elicited during the examination, nor 
was there any edema, effusion, instability, weakness, 
tenderness, abnormal movement, heat, redness, or guarding of 
movement.  The veteran's gait was normal, there was no 
ankylosis, and no evidence of angulation of the os calcis 
with left shift to the long axis of the tibia and fibula.  
The lower extremity lengths were equal.  X-ray studies showed 
an old interosseous ligament injury, but were otherwise 
negative.  The assessment was status post right ankle sprain, 
with no evidence of bony abnormality, but mild to moderate 
discomfort.  

Subsequent VA clinical records show that in July 2002, the 
veteran sought treatment for ongoing right ankle pain.  
Examination showed tenderness and slight swelling over the 
lateral aspect of the ankle.  Range of motion testing showed 
extension to 15 degrees and plantar flexion to 35 degrees 
with some pain.  There was slight looseness.  The diagnosis 
was right ankle pain.  

X-ray studies were performed in August 2002 and showed that 
there were no fractures and the ankle mortise was normal.  
There was a cortical thickening and possible exostosis 
arising from the distal tibia, possibly post-traumatic in 
nature.  There was also a benign osteochondroma.  An MRI was 
also performed in August 2002.  The results of the study were 
normal.  

At an August 2002 orthopedic and surgical consultation, the 
examiner noted that X-ray studies had shown some exostosis 
arising from the distal tibia, as well as a questionable 
diagnosis of osteochondroma in the region of the tibia.  He 
also noted that an MRI was performed and reportedly showed 
"very, very little and it is noncontributory."  The 
examiner indicated that objective examination was also 
normal.  Nonetheless, on the basis of the veteran's 
complaints of continued pain, the veteran was referred for a 
second opinion.  

The veteran again underwent VA medical examination in March 
2005.  He claimed that he had sustained a "severe sprain" 
of the right ankle in service.  After service, he reported 
that he worked repairing railroad tracks for two years and 
experienced no further injuries.  He noted that he had been 
treated by a podiatrist for plantar fasciitis with cortisone 
injections, orthotics, and surgery, which had been 
beneficial.  With respect to his right ankle, he complained 
of constant pain, which he rated as a 6 on a pain scale of 1 
to 10.  He took Tylenol for his symptoms.  The veteran 
reported that his ankle pain did not affect his standing or 
walking and he further denied abnormal sensation, loss of 
motion, swelling, instability, giving way or locking.  
Objective examination showed no instability, dislocation, 
subluxation, inflammatory arthritis, skin changes, swelling 
or tenderness.  It was noted that the veteran now worked full 
time as a security guard which required long standing and 
walking.  He also worked delivering newspapers, but did not 
use a cane, crutch or brace.  The examiner noted that the 
veteran's right ankle did not restrict him from doing all the 
activities of work and daily living.  Range of motion testing 
showed dorsiflexion to 10 degrees, plantar flexion to 35 
degrees.  There was no pain on motion.  The girth of both 
ankles was equal and the veteran had a normal gait, with 
normal shoe wear patterns.  The examiner indicated that the 
veteran would have no additional loss of function or limited 
motion due to flare-ups.  The diagnosis was right ankle 
status post sprain with minimal limited motion and X-ray 
evidence of an exostosis involving the interosseous membrane 
just above the ankle joint.  The examiner indicated that the 
exostosis was either secondary to the in-service injury or 
developmental in nature.  Nonetheless, he indicated the 
veteran had no restrictions regarding standing, walking, or 
running activities and required no treatment for the right 
ankle.  He indicated that the veteran's plantar fasciitis and 
orthotics were unrelated to service or the service-connected 
ankle disability.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  Analysis

The RO has evaluated the veteran's right ankle disability as 
10 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under that provision, which pertains 
to limitation of motion of the ankle, a 10 percent rating is 
assigned for moderate range of motion impairment.  A maximum 
20 percent rating is assigned for marked range of motion 
impairment.  

Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

After reviewing the evidence of record, the Board finds that 
the criteria for an initial rating in excess of 10 percent 
have not been met.  As set forth above, there is no objective 
evidence of marked limitation of motion of the left ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  For example, at the 
VA medical examination in January 2002, range of motion was 
within normal limits, according to the examiner.  At the most 
recent VA medical examination in March 2005, range of motion 
was limited to 10 degrees of dorsiflexion and35 degrees of 
plantar flexion.  The Board finds that these range of motion 
findings do not characterize marked limitation of motion, nor 
has a medical professional ever characterized the veteran's 
limitation of motion as such.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In this case, however, the 
Board finds that there are no additional factors which would 
restrict motion to such an extent that the criteria for an 
initial rating in excess of 10 percent would be justified.  
For example, at the January 2002 VA medical examination, the 
veteran denied flare-ups and objective examination showed no 
weakness, no abnormal movement, and a normal gait.  At the 
most recent VA medical examination in March 2005, the girth 
of both ankles was equal, gait was normal, and the examiner 
concluded that the veteran's right ankle disability did not 
restrict him from doing all the activities of work and daily 
living.  

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  For example, there is no evidence of service-
connected ankylosis ratable under Diagnostic Codes 5270 and 
5272 (2004).  Likewise, despite repeated imaging studies, the 
Board notes that there is no evidence of malunion of the os 
calcis or astragalus ratable under Diagnostic Code 5273 
(2004); nonunion or malunion of the tibia or fibula, ratable 
under Code 5262 (2004); or of astragalectomy residuals, 
ratable under Diagnostic Code 5274 (2004).  Thus, these 
provisions do not provide a basis for assigning an initial 
rating in excess of 10 percent.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting an initial 
rating in excess of 10 percent for a right ankle disability, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Thus, the benefit of the doubt 
rule does not apply.  38 U.S.C. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1); however, the record contains no objective 
evidence that the veteran's service-connected right ankle 
disability results in marked interference with earning 
capacity or employment, beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  In fact, it appears that the 
veteran has never been hospitalized for treatment of his 
service-connected right ankle disability.  In addition, he 
appears to work full time as a security guard, with a second 
job delivering newspapers; he has not reported any 
interference with this employment.  Accordingly, the Board 
finds that the impairment resulting from the veteran's right 
ankle disability is appropriately compensated by the 
currently assigned schedular rating. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle injury is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


